                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

TERRI P. DODSON,                :
                                :
          Plaintiff,            :
                                :
v.                              :                       CIVIL ACT. NO. 1:19-cv-1004-TFM-B
                                :
BARCLAYS BANK DELAWARE, et al., :
                                :
          Defendants.           :

                                               ORDER

        Pending before the Court is Plaintiff Terri P. Dodson’s Supplemental Joint Motion for

Dismissal of Claims Against Defendant Equifax Information Services. Doc. 44, filed March 31,

2020. The parties do not indicate pursuant to which Federal Rule of Civil Procedure they bring

their joint motion, but it is styled as a motion and signed by counsel for Plaintiff and Defendant

Equifax. Id. The Court construes the joint motion as a motion to dismiss Defendant Equifax

Information Services, LLC (“Equifax”), pursuant to Fed. R. Civ. P. 41(a)(2).1




1
  A request to dismiss an action requires a court order and dismissal by terms that the court
considers “proper” if Fed. R. Civ. P. 41(a)(1) does not apply. FED. R. CIV. P. 41(a)(2). Fed. R.
Civ. P. 41(a)(1)(A) allows for dismissal without a court order: (i) before the opposing party serves
either an answer or a motion for summary judgment; or (ii) if the joint stipulation of dismissal is
signed by all of the parties who have appeared. This matter involves multiple parties and Plaintiff
requests the Court dismiss only one (1) of the named defendants, and the notice is not signed by
all of the served parties. Thus, the Court finds it proper to construe Plaintiff’s notice of dismissal
as a motion to dismiss Defendant Equifax pursuant to Fed. R. Civ. P. 41(a)(2). A plaintiff may
dismiss all claims against a defendant under Fed. R. Civ. P. 41 even if there are other defendants
in the case. Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir. 2004) (“[Fed. R.
Civ. P.] 41 allows a plaintiff to dismiss all of his claims against a particular defendant . . . .”); see
also Plain Growers, Inc. ex rel. Florists’ Mut. Ins. Co. v. Ickes-Braun Glasshouses, Inc., 474 F.2d
250, 254 (5th Cir. 1973) (“There is little merit in the argument that the court could not dismiss the
action as to less than all defendants upon motion [under (a)(2)] . . . .”); Bonner v. City of Prichard,
661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                              Page 1 of 2
       Upon consideration of the motion (Doc. 44), it is ORDERED it is GRANTED, and all of

Plaintiff’s claims against Defendant Equifax are DISMISSED with prejudice, with each party to

bear their own costs.

       DONE and ORDERED this 31st day of March 2020.

                                          /s/ Terry F. Moorer
                                          TERRY F. MOORER
                                          UNITED STATES DISTRICT JUDGE




                                         Page 2 of 2
